         Case 1:88-cr-00642-LAP Document 258
                                         257 Filed 11/16/20
                                                   11/13/20 Page 1 of 1

L AW O FFICES OF J ILL R. S HELLOW
______________________________________________________________________________

Telephone: 212.792.4911 / Fax: 212.792.4946 / jrs@shellowlaw.com
All correspondence to: 80 Broad Street, Suite 1900, New York, NY 10004


                                     November 13, 2020

VIA ECF AND EMAIL                 The requested extension of time to file
The Honorable Loretta A. Preska   a supplemental submission is GRANTED.
United States District Judge      Counsel shall inform the Court by
Southern District of New York     letter when she has spoken to Mr.
500 Pearl Street                  Romero. SO ORDERED.
New York, NY 10007                                          11/16/2020
PreskaNYSDChambers@nysd.uscourts.gov

       RE:    United States v. Rafael Romero, 88-cr-642 (LAP)

Dear Judge Preska:

      I find myself once again having to write to request an extension of time to make a
supplemental submission in further support for Rafael Romero’s pro se motion for
compassionate release. The Government consents to this request.

        This submission is fact dependent, and as I said last week, in order to complete my work,
I need to review some factual matters with Mr. Romero. I still have not been able to arrange an
unmonitored attorney call with him. The BOP website says that Mr. Romero is at FCI
Cumberland. Last week I was informed by the BOP Deputy Regional Counsel, Mid-Atlantic
Region, that Mr. Romero was in the Special Housing Unit (SHU) at Cumberland and is expected
to be transferred. I am still actively working on this problem, and I have enlisted the help of the
U.S. Attorney’s office. I have no control over when I will be able to speak to Mr. Romero.
Considering these circumstances, I respectfully request that I be allowed to inform Your Honor
by letter when I have spoken to Mr. Romero and that at that time we set a deadline for the
submission.

       Thank you for your consideration.

                                            Respectfully submitted,


                                            Jill R. Shellow




Connecticut Office: 2537 Post Road, Southport, CT 06890 / Tel: 203.258.1463 / Admitted: NY, CT, DC
